DETAILED ACTION

Claims 1-21 are examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

 	Claims 11-20 recites a "system" is not a process, machine, manufacture or composition of matter. The claimed elements "configuration management resource" are non-structural limitations, and in light of the specification which appears to be silent regarding the embodiment . Therefore, applying the broadest reasonable interpretation as understood by one of ordinary skill in the art, the claimed elements may be interpreted as software only. Thus the claimed subject matter as a whole fails to fall within the definition of a process, machine, manufacture or composition of matter, patentable eligible category subject matter.
at least one hardware processor; a non-transitory computer-readable storage medium storing instructions which, when executed by the at least one hardware processor, are configured to implement,” or any variants supported by the specification.
Therefore, the claimed subject matter as a whole fails to fall within the definition of a process, machine, manufacture or composition of matter, patentable eligible category subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rivero (U.S. 2004/0121764, hereinafter “Rivero”) in view of Mixter (U.S. 8655993 B1, hereinafter “Mixter”).

 	As to claims 1, 11 and 21, Rivero discloses a method comprising: 
 	receiving a communication transmitted through a communication interface 5of a subscriber domain (para. [0033]; discloses the method of initiating dynamic appliance configuration wherein “an electronic appliance (e.g., 128) may receive indication(s) (heartbeat) associated with operating domain(s) (e.g., home domain 102).), 	
 	mapping an identity of the first wireless access point to an identity of a second wireless access point in the subscriber domain (para. [0014]; discloses “Appliances within a given device set 108, 110, 112 may interact with other appliances within the same device set. Some appliances 116, 120 may belong to multiple device sets within a domain and, in this regard, may access and share information among and between appliances within such device set(s). “ Further, para. [0013]; discloses “…electronic appliances 114-128 such as, by mere example, computing appliances, wireless and/or wired communication devices, imaging devices, multimedia appliances, networking appliances…” The cited appliance can be a networking device which is substantially similar to the recited “wireless access point”); 
 	Rivero does not explicitly disclose the method wherein the communication indicating modification of a configuration setting associated with a first wireless access point disposed in the subscriber domain and initiating configuration of the second wireless access point in accordance with the configuration setting .
 	 In analogous art, Mixter discloses the method wherein the communication indicating modification of a configuration setting associated with a first wireless access point disposed in the subscriber domain (column 7, lines 25-32; discloses “The client computing device 120 may determine that a network configuration file 128 is available by sending to the server machine 104 a request for the network configuration file 128 upon detecting a new network and receiving a response that the network configuration file 128 is available”)
	10initiating configuration of the second wireless access point in accordance with the configuration setting (column 4, lines 59-column 5, lines 10; discloses “In response to receiving the latest network settings 114, impacted networks 116, and impacted devices 118 from the network administrator client 102, the server machine 104 may generate one or more network configuration files 128 based on the latest network settings 114 to transmit to one or more devices, e.g., client computing devices 120, in the set of impacted devices 118.”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rivero by updating the latest network settings that are transmitted to the client devices as taught by Mixter in order to easily update the settings of multiple devices in a network quickly and efficiently.
  
 	As to claim 2, Rivero-Mixter discloses the method as in claim 1 further comprising: registering the configuration setting as being associated with the first 15wireless access point in the subscriber domain (Rivero, para. [0033]; discloses “an electronic appliance (e.g., 128) may receive indication(s) (heartbeat) associated with operating domain(s) (e.g., home domain 102). More particularly, configuration agent 200 of a host electronic appliance (128) receives the indication at a receiver element of transceiver 216 from, e.g., antenna(e) 212.”).  

claim 3, Rivero-Mixter discloses the method as in claim 2, wherein initiating configuration of the second wireless access point includes transmitting the configuration setting over a network and through the communication interface in the subscriber domain to the second 20wireless access point (Mixter, column 7, lines 25-32; discloses “The client computing device 120 may determine that a network configuration file 128 is available by sending to the server machine 104 a request for the network configuration file 128 upon detecting a new network and receiving a response that the network configuration file 128 is available”).  

 	As to claim 4, Rivero-Mixter discloses the method as in claim 1, wherein assigning the configuration setting to the second wireless access point includes: transmitting an update command over a shared communication link in a 25cable network through the communication interface to the second wireless access point. (Mixter, column 7, line 65-column 8, line 9; discloses “the client computing device 120 updates the network configuration of the client computing device 120 with the network settings from the authenticated network configuration file 128. The client computing device 120 may then connect to a network associated with the network settings. It should be noted that if the client computing device 120 includes multiple user accounts, the authenticated network configuration file 128 may update network settings only for the user account that is logged into the client computing device 120 when the authenticated network configuration file 128 is received. “).   

claim 5, Rivero-Mixter discloses the method as in claim 1, wherein the configuration setting is an attribute selected from the group consisting of: an SSID, Docket No.: TWC14-21(14-63D1)DIV -33- password information, security mode information (Rivero, para. [0036]; discloses “configuration agent 200 may challenge the domain to authenticate its identity, block 310. That is, in one embodiment, control logic 202 may challenge the identified domain using security information (e.g., a key) associated with the identified domain and maintained in the access file 222.”), and channel setting information.  

 	As to claim 12, Rivero-Mixter discloses the system as in claim 11, wherein the configuration management resource is further operative to: register the configuration setting as being associated with the first wireless access point in the subscriber domain (Rivero, para. [0033]; discloses “an electronic appliance (e.g., 128) may receive indication(s) (heartbeat) associated with operating domain(s) (e.g., home domain 102). More particularly, configuration agent 200 of a host electronic appliance (128) receives the indication at a receiver element of transceiver 216 from, e.g., antenna(e) 212.”).  

 	As to claim 13, Rivero-Mixter discloses the system as in claim 12, wherein the configuration management resource is further operative to: transmit the configuration setting over a network and through the 5communication interface in the subscriber domain to the second wireless access point (Mixter, column 7, lines 25-32; discloses “The client computing device 120 may determine that a network configuration file 128 is available by sending to the server machine 104 a request for the network configuration file 128 upon detecting a new network and receiving a response that the network configuration file 128 is available”).    

 	As to claim 14, Rivero-Mixter discloses the system as in claim 11, wherein the configuration management resource is further operative to: 10transmit an update command over a shared communication link in a cable network through the communication interface to the second wireless access point (Mixter, column 7, line 65-column 8, line 9; discloses “the client computing device 120 updates the network configuration of the client computing device 120 with the network settings from the authenticated network configuration file 128. The client computing device 120 may then connect to a network associated with the network settings. It should be noted that if the client computing device 120 includes multiple user accounts, the authenticated network configuration file 128 may update network settings only for the user account that is logged into the client computing device 120 when the authenticated network configuration file 128 is received. “).  

 	As to claim 15, Rivero-Mixter discloses the system as in claim 11, wherein the configuration setting is an attribute selected from the group consisting of: 15an SSID, password information, security mode information (Rivero, para. [0033]; discloses “an electronic appliance (e.g., 128) may receive indication(s) (heartbeat) associated with operating domain(s) (e.g., home domain 102). More particularly, configuration agent 200 of a host electronic appliance (128) receives the indication at a receiver element of transceiver 216 from, e.g., antenna(e) 212.”).  , and channel setting information.  

Allowable Subject Matter

Claims 6-10, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Mosier (U.S. 2003/0208622 A1), discloses method, system and computer program product for backing up network device configuration data for customers of a service center which maintains multiple types of vendors' network equipment maintained in multiple domains. Initially, network configuration data for customer networks in each IP domain are kept current by polling a network management application on a regular basis. An audit process audits customer files in a network management application's database to discover new customers and nodes to add to a 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2456